                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JAMES BRADLEY COOK                                                                          PETITIONER

v.                                                                               No. 1:19CV94-MPM-RP

WARDEN ERIC D. WILSON                                                                      RESPONDENT


                      ORDER GRANTING RESPONDENT’S MOTION [10]
                               FOR CHANGE OF VENUE

        This matter comes before the court on the motion [10] by the respondent for a change of

venue. The petitioner, James Bradley Cook (Cook), register number 16310-042 is a Federal Bureau

of Prisons inmate incarcerated at the Federal Medical Center in Fort Worth, Texas (FMC Fort Worth),

located in the federal judicial district of Northern District of Texas. Docket 1, p. 1. Mr. Cook filed

this 28 U.S.C. § 2241 petition for a writ of habeas corpus challenging the manner in which is federal

sentence is carried out or executed. Docket 1, pp. 2, 4-5. Mr. Cook alleges that BOP calculated his

federal sentence incorrectly, and he requests prior custody credit be applied to his federal sentence.

Id.

        The judicial district of incarceration of a prisoner or his custodian is the only district that has

jurisdiction to resolve a prisoner’s § 2241 petition challenging the manner in which his sentence is

executed. Lee v. Wetzel, 244 F.3d 370, 373 (5th Cir. 2001); Hooker v. Sivley, 187 F.3d 680, 682 (5th

Cir. 1999)(§ 2241 must be filed with the district where petitioner is incarcerated); Story v. Collins, 920

F.2d 1247, 1251 (5th Cir. 1991)(district court must have jurisdiction over federal prisoner or his

custodian to invoke the jurisdictional basis of § 2241); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 495 (1973)(petition for habeas corpus properly filed under § 2241 attacks the manner in which a
sentence is carried out and must be filed in the district with jurisdiction over the prisoner or his

custodian).

        Mr. Cook filed a § 2241 petition solely challenging the manner in which his federal sentence

is carried out (“challenging BOP’s computation of sentence . . . not challenging validity of

conviction,” Docket 1, p. 5). As such, he has filed this § 2241 petition in the wrong judicial district.

He is currently incarcerated at FMC Forth Worth; his custodian is the warden there. Both parties are

located in the Northern District of Texas. The venue is not proper for this court, the Northern District

of Mississippi, to resolve Mr. Cook’s petition.

        As such, the Respondent’s motion [10] is GRANTED, and the Clerk of the Court is

DIRECTED to TRANSFER this case to Northern District of Texas – the proper venue for a

resolution of this case on the merits.


        SO ORDERED, this, the 2nd day of April, 2020.

                                                          /s/ MICHAEL P. MILLS
                                                          UNITED STATES DISTRICT JUDGE
                                                          NORTHERN DISTRICT OF MISSISSIPPI
